Title: Thomas Jefferson to John Taggart, 8 January 1813
From: Jefferson, Thomas
To: Taggart, John


          Dear Sir Monticello Jan. 8. 13.
          According to what I wrote you on the 25th of Dec. in answer to yours of Nov. 20. I immediately wrote to the Secretary of the Navy on the subject of your son, and I now inclose you his answer. I am sorry I could not be early enough in the application to have had the object accomplished before mr Hamilton’s resignation of his office. I hope however his successor, whoever he may be, will do what mr Hamilton was willing to have done himself. and if the delivery of my letter over to his successor should have any effect in procuring your wishes, I shall still be gratified in having had an opportunity of being useful to you. asking the return of mr Hamilton’s letter to me, I salute you with esteem & respect.
          
            Th:
            Jefferson
        